—Appeal from a judgment of the County Court of Albany County, rendered April 18, 1977, upon a verdict convicting defendant of the crime of criminal sale of a controlled substance in the third degree, and sentencing him to an indeterminate term of imprisonment of seven years to life. The sole issue on this appeal concerns the right of the defendant to listen to and examine the entire tape recording and whether it was error to receive in evidence that part of the recording which recorded an alleged conversation between the defendant and a witness. It is not necessary to decide the issue as to whether the defendant is entitled to listen to all of the tape. This court, after a playing of the tape, concludes that the rights of the defendant were in no way violated nor was he prejudiced by the ruling of the court. From an examination of the record and the briefs, it appears evident that the defendant had a fair trial. Judgment affirmed. Mahoney, P. J., Kane, Staley, Jr., Larkin and Herlihy, JJ., concur.